Order unanimously affirmed with costs. Memorandum: Plaintiff Joseph Williamson, III, was injured when he received a 440-volt electrical shock upon accidentally touching a live portion of the electric control panel at his place of employment. Supreme Court properly denied defendants’ motion for summary judgment. Factual issues exist whether material modifications to the door handle disconnect mechanism on the electric control panel were made before or after the accident, whether the design of the control panel was defective because *830alternative feasible designs may have existed that would have provided greater protection to workers, and whether defendants failed to provide adequate warnings of the danger of live power to foreseeable users of the control panel. (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Summary Judgment.) Present—Green, J. P., Balio, Lawton, Wesley and Boehm, JJ.